Citation Nr: 0608327	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastric ulcers. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of burns 
to the left torso and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.W.
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  

The veteran testified at a hearing held in July 2002 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file. 

The Board notes that the rating decision on appeal also 
denied service connection for residuals of a dental injury 
for compensation purposes.  In a January 2005 decision, the 
Board affirmed the RO's denied.  That issue is therefore no 
longer on appeal.  The Board also remanded the current issues 
on appeal for additional development.  The case is once again 
before the Board for review.  

Lastly, the Board notes that its January 2005 decision 
granted an increased rating from 10 to 30 percent for the 
veteran's post-traumatic stress disorder.  In a May 2005 
statement, the veteran requested a rating in excess of 30 
percent for this disability.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  Gastric ulcers were first identified many years after 
service and have not been medically linked to service. 

3.  A low back disorder was first identified many years after 
service and has not been medically linked to service. 

4.  The veteran's service medical records make no reference 
to burns on the left torso or back, and no residuals of a 
burn injury have been identified.  


CONCLUSIONS OF LAW

1.  A disability involving gastric ulcers was not incurred in 
or aggravated by service, nor may ulcers be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R.            
§§ 3.303, 3.307, 3.309 (2005).

2.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Residuals of burns to the left torso and back were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R.    § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for gastric ulcers, 
a low back disorder, and residuals of burns to the left torso 
and back which he asserts he incurred during basic training 
in the Army.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that to the extent that there are 
any identified deficiencies in that notice, no prejudicial 
error has resulted thereby.  The veteran was informed of the 
evidence needed to substantiate his claims by means of a 
rating decision dated in November 2001, a statement of the 
case (SOC) issued in January 2002, supplemental statements of 
the case (SSOCs) issued in October 2004 and January 2006, as 
well as a letter by the RO dated in August 2001 and a letter 
by the Appeals Management Center (AMC) dated in January 2005.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.            § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  The Board remanded the case in January 2005 with 
instructions that the RO request any and all treatment 
records from the VA Medical Center in New Orleans, Louisiana 
from 1946.  In correspondence dated in May 2005, that 
facility indicated that they had no records pertaining to the 
veteran prior to 2002.  The Board's remand also instructed 
the RO to contact the veteran and ask him to provide the name 
of the hospital in Maxwell, Texas, where he allegedly 
received treatment in 1946.  In correspondence dated in 
January 2006, however, the veteran indicated that he had no 
other information to submit.  

Lastly, the Board finds that a VA examination is not 
necessary to determine whether his disabilities involving 
gastric ulcers and a low back disorder are related to 
service.  The VCAA states that VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, the Board has 
determined that a current VA examination is not necessary to 
determine whether the veteran's gastric ulcers and low back 
disorder, which were first diagnosed many after service, are 
related to service.  An examiner could do no more than review 
the evidence and record the veteran's history, which would 
not constitute medical nexus evidence given the facts of this 
case.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, no evidence shows that the veteran has residuals of 
a burn injury to his left torso or back.  Accordingly, 
remanding the case to afford the veteran an additional 
medical examination would only result in unnecessarily 
imposing an additional burden on VA with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Gastric Ulcers

The veteran claims that he has gastric ulcers as a result of 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as peptic ulcers and 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran's service medical records make no reference to 
gastric ulcers.  The only notation of an ulcer in service 
pertains to a penile ulcer related to a diagnosis of syphilis 
on January 21, 1944.  Progress notes dated on January 24, 28, 
and 31, 1944 note that the ulcer was healing.  In addition, a 
March 1963 discharge physical notes that his abdominal wall 
and viscera were normal.  

The record also shows that gastric ulcers were first 
diagnosed many years after service.  Private medical records 
from Meadowcrest Hospital and Ochsner Foundation Hospital 
dated from 1970 to 2002 were reviewed, which show that peptic 
ulcer disease was first diagnosed in 1970.  These records 
also show treatment for duodenal ulcer disease, 
gastroenteritis, and gastroesophageal reflux disease (GERD).  
In the September 1970 record, the veteran gave a history of 
stomach ulcers "years ago."  In addition, VA outpatient 
treatment records dated from 2002 to 2005 show treatment for 
ulcers and GERD.  However, none of these records includes a 
medical opinion concerning the etiology or specific date of 
onset of his ulcer disease.  

Thus, the record shows that gastric ulcers were first 
diagnosed in 1970, approximately 24 years after the veteran's 
separation from active duty.  Moreover, the veteran has not 
presented any medical evidence showing that his gastric 
ulcers had their onset either in service or during the one-
year presumptive period after service.  

Indeed, the only evidence of a relationship between the 
veteran's gastric ulcers and his period of military service 
include lay statements provided by the veteran and K.W., 
including testimony presented at his July 2002 hearing.  
However, since the record does not reflect that the veteran 
or K.W. possess the medical training and expertise necessary 
to render a medical opinion as to either the cause or 
diagnosis of a gastrointestinal disorder, their statements 
are of no probative value in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for gastric ulcers.  38 U.S.C.A § 5107(b).  
Accordingly, the appeal is denied.

 III.  Low Back Disorder and 
Residuals of Burns to the Left 
Torso and Back

The veteran claims that he injured his lower back and burned 
the left side of his torso and back after falling on a gas 
heater in service.  He is therefore seeking service 
connection for a low back disorder and for residuals of burns 
to the left torso and back.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims. 

The veteran's service medical records make no reference to a 
back injury or to a burn injury involving his torso or back.  
The veteran submitted a photocopy of a service medical record 
dated in November 1944, which includes the following 
handwritten notation by the veteran: "This is when I Hurt My 
Back I Fell on a gas Heater Burn My Side & Hurt My Back 
Admitted To The Hospital."  However, nowhere does this 
record indicate that the veteran fell and burned his back.  
Rather, this record notes that the veteran was prescribed 
sulfadiazine and sodium bicarbonate, which were commonly used 
to treat infection.  The Board also notes that another entry 
dated in November 1944 shows treatment for gonorrhea.  In 
addition, the March 1963 discharge physical notes that the 
veteran's skin was normal and that no musculoskeletal defects 
were present. 

The record shows that the veteran was diagnosed with a low 
back disorder many years after service.  The Board has 
reviewed the extensive VA and private treatment records in 
the claims file.  Of particular relevance, a private medical 
record dated in September 1970 notes the veteran's history of 
low back pain from an automobile accident, with no mention of 
the veteran's claimed injury in service.  Approximately 20 
years later, a May 2000 VA outpatient treatment record lists 
a diagnosis of minimal degenerative changes of the thoracic 
vertebrae.  VA outpatient treatment records dated in 2002 
also list a diagnosis of lumbar spondylosis of the lower 
lumbar spine with disc space narrowing at L4 and L5 to S1, 
representing degenerative joint disease.  Again, however, 
none of these records includes a medical opinion concerning 
the etiology or date of onset of the veteran's low back 
disorder. 

In short, the record does not indicate that the veteran had a 
low back disorder in service or that arthritis of the 
lumbosacral spine was diagnosed during the one-year 
presumptive period after service.  Despite statements and 
testimony by the veteran and K.W. that his current low back 
disorder had its onset in service, as laypersons without 
medical expertise or training, these lay statements alone are 
insufficient to prove the veteran's claim.  See Espiritu, 2 
Vet. App. at 494-95.

The Board also notes that there is absolutely no evidence of 
record that the veteran sustained a burn injury to the left 
side of his torso and back.  Nowhere in the record have 
residuals of a burn injury been identified.  Consequently, 
service connection must be denied for residuals of burns to 
the left torso and back.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a low back disorder and for residuals of burns 
to the left torso and back.  38 U.S.C.A § 5107(b).  Hence, 
the appeal is denied.


ORDER

Service connection for gastric ulcers is denied. 

Service connection for a low back disorder is denied.

Service connection for residuals of burns to the left torso 
and back is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


